FILED
                             NOT FOR PUBLICATION                            OCT 06 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT

DOUGLAS ALLEN ASHCROFT,                          No. 09-35305

               Plaintiff - Appellant,            D.C. No. 6:07-cv-01579-HO

  v.
                                                 MEMORANDUM *
STATE OF OREGON; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael R. Hogan, District Judge, Presiding

                           Submitted September 22, 2010 **

Before:        WALLACE, HAWKINS, and THOMAS, Circuit Judges.

       The district court properly dismissed Douglas Allen Ashcroft’s claims as

time-barred. See Or. Rev. Stat. §§ 12.110(1), 30.275(9) (two-year statute of

limitations for personal injury claims); Jones v. Blanas, 393 F.3d 918, 927 (9th Cir.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                                  09-35305
2004) (“For actions under 42 U.S.C. § 1983, courts apply the forum state’s statute

of limitations for personal injury actions[.]”); see also Wallace v. Kato, 549 U.S.

384, 388 (2007) (statute begins to run when the plaintiff has a complete and

present cause of action).

      AFFIRMED.




                                          2                                     09-35305